Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 1 of 8 PageID #: 5152




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


  Gina Pike                                             §
                                                        §
                                   Plaintiff            §
                                                        §
  v.                                                    §   CIVIL NO. : 4:17-cv-772
                                                        §   Judge Mazzant
                                                        §
  Hartford Life and Accident                            §
  Insurance Company                                     §
                                                        §
                                   Defendant            §

                   PLAINTIFF’S SURREPLY TO DEFENDANT’S REPLY TO
                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                    OBJECTION TO REPORT AND RECOMMENDATION

  TO THE HONORABLE JUDGE OF THE COURT:

          Plaintiff, Gina Pike, files this Surreply to Defendant’s Reply to Plaintiff’s Response

  to Defendant Hartford Life and Accident Insurance Company’s Objection to the Report

  and Recommendation of the United States Magistrate Judge, and in support would show:

                                               Hartford’s Point 1

                           First--Regarding the Treating Physician Rule

          In its Objection to the Report and Recommendation, [ECF. Doc. 37] Hartford states

  the R&R errs by applying Social Security’s Treating Physician Rule.1 Hartford also

  objected to the R&R’s citation to Reetz v. Hartford Life & Accident Ins. Co., 294 F. Supp. 3d

  1068 (W.D. Wash. 2018), writing that “Reetz relies on the treating physician rule”.2



  1 Defendant’s Objection to Report and Recommendation, p. 2-5
  2 Defendant’s Objection to Report and Recommendation, p. 21
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 2 of 8 PageID #: 5153




            In its Reply, Hartford now abandons its specific objection that the R&R applied Social

  Security’s Treating Physician Rule, and merely argues that the R&R gave undue deference to

  Pike’s treating physicians and “picked” at Hartford’s reviewers. Hartford acknowledges that the

  R&R devoted 5 pages of analysis to explaining why Dr. Lewis’ and Dr. Sklar’s opinions were

  deemed less reliable and accorded less weight. Hartford fails to explain why that analysis is

  flawed.

            The R&R correctly recognizes that, although there is no treating physician

  preference in the ERISA context, “this does not mean that a district court, engaging in a

  de novo review, cannot evaluate and give appropriate weight to a treating physician’s

  conclusions, if it finds these opinions reliable and probative.” See, R&R, p. 50-51. This is

  exactly what the R&R does. It gives appropriate weight to the treating physicians’

  conclusions, and no more.

                  Second--Regarding Pike’s Required Use of Class II Narcotics

            In its Reply, Hartford writes there is no evidence in the Agreed Record that

  Hartford ever determined that Pike was disabled by her use of Class II Narcotics. On the

  contrary, on April 22, 2010, Hartford wrote:

            Based on the history of the clmt’s multiple back surgeries, continued
            treatment for severe back pain and in to her legs (including class II meds
            and spinal stimulator) it is likely clmt would be unable to participate in any
            type of work activity on a full time basis. Clmt’s level of medication and
            need to be bed-ridden for multiple days at a time would impact even
            limited activity and would be unable to sustain full time work.3




  3 AR 941
                                                  2
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 3 of 8 PageID #: 5154




  On June 4, 2011, Hartford wrote substantially the same thing.4 It did so again on

  September 17, 2011.5 On January 4, 2013, Hartford wrote “continued pain management

  supports continued [total disability]”.6 On July 24, 2015, Hartford wrote:

         Clmt reports significant memory issues d/t class II narcotics she is taking
         for pain relief. Clmt state she is unable to remember things well, has times
         when there is a spike in her Fentanyl patch that causes her to feel dizzy,
         nauseous and "loopy". Clmt reports she does not drive at all. Clmt states
         she has a hard time remembering specific dates, numbers, what happened
         on certain dates and that her husband is tired of being her caretaker. LSS
         would not be appropriate based on Clmt's cognitive decline and her reports
         that she may be getting a divorce.7

                         Third—Regarding Permanent Restrictions

         In its Reply, Hartford notes that in 2008, neurosurgeon, Robert Martin, M.D. issued

  Pike permanent restrictions of 1 hour sitting--2 hours total in a day, 1 hour standing--2

  hours total in a day, and 1 hour walking--2 hours total per day.8 Hartford then notes that

  in 2010, [orthopedic] surgeon, Ralph Rashbaum, M.D. issued restrictions that Pike could

  do these activities for 15-20 minutes at a time, for no more than 4 hours per day

  cumulatively.9

         Hartford then implausibly argues that Dr. Rashbaum’s 2010 restrictions of up to 4

  hours of activity per day are less restrictive than Dr. Martin’s 2008 restrictions of up to 6




  4 AR 922
  5 AR 918
  6 AR 916
  7 AR 913-914
  8 AR 1925
  9 AR 1908
                                               3
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 4 of 8 PageID #: 5155




  hours activity per day, and this somehow proves its argument that the R&R relies on

  “outdated” records.

                            Fourth—Regarding Nerve Damage

         Hartford argues that the statement in the R&R that Pike has permanent nerve

  damage comes from Pike’s “self-report” and should therefore be discounted. This

  evidence is in the Agreed Record, however, and was not challenged by Hartford during

  the administrative process. In addition to Pike’s report to Hartford in 2009, the record

  contains the EMG from July 16, 2009, where this nerve damage was documented.10 The

  study demonstrated that Pike’s left tibial H-Reflex was absent, and that she had mild and

  remote bilateral L5 radiculopathies, as well as a minimal, left S1 radiculopathy. This EMG

  report was in the Social Security record and given to Hartford with Pike’s administrative

  appeal. Hartford did not order it or the follow-up office notes because at the time Pike

  reported it to Hartford, Hartford did not feel it necessary, writing “no specific medical

  notes provided or RL’s given. No updates needed at this time.”11

                   Fifth—The Social Security Administration’s Finding
                          of Continued Entitlement to Benefits

         Despite the fact that Pike was first found to be disabled by the Social Security

  Administration on April 12, 2009,12 and informed by the Social Security Administration

  that it closed its continuing review on April 10, 2017, four months after Hartford’s




  10 AR 2218
  11 AR 956
  12 AR 2059
                                              4
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 5 of 8 PageID #: 5156




  denial,13 Hartford argues that this does not suggest that the Social Security

  Administration continues to believe Pike is disabled under its standards.

         Hartford speculates that the Social Security Administration could have possibly

  reviewed Pike’s SSDI claim at 3-year intervals, suggesting the SSA did not consider her

  disability to be permanent. Even if this were true and the SSA had reviewed Pike at 3-

  year intervals, this would mean that the SSA found Pike to be disabled in 2009, reviewed

  her SSDI claim in 2012--and found her to continue to be disabled, reviewed her again in

  2015--and found her to continue to be disabled, and then apparently initiated yet another

  review sometime prior to the April 10, 2017 letter, collected information pertaining to

  Pike’s ongoing disability, only to then decide it was too busy to review her claim again.

  Hartford is better off with the inference reasonably drawn from the SSA’s single review.

         Regardless of whether the SSA initiated a 7-year review, collected evidence, then

  determined that it no longer needed to conduct a review, or conducted two prior reviews,

  collected evidence for a third, then determined it no longer needed to conduct a review,

  the conclusion is the same. As of April 10, 2017, the SSA considered Pike to remain

  entitled to benefits. The reasonable inference is that it continued to believe her to be

  disabled under its rules.

                              Final—Adjacent Segment Disease
                                 a/k/a Transitional Syndrome

         Hartford misunderstands Pike’s issue with its reviewer, Dr. Lewis. Although the



  13 AR 1361
                                             5
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 6 of 8 PageID #: 5157




  evidence in the record suggests the possibility that Pike’s disabling 2008 surgery was

  necessitated by her previous 2002 surgery,14 Pike’s concern is not that Dr. Lewis’

  confusion prevents him from realizing this possibility, it is that his report is riddled with

  material mistakes and therefore unreliable. Dr. Lewis incorrectly believes:

                  Pike’s 2008 L3-4 surgery occurred prior to her 2002 L4-S1 surgery;
                  Pike’s 2009 surgery was to remove hardware from the L3-4 surgery;
                  Pike continues to use the spinal cord stimulator and it provides some relief;
                  Pike underwent L4-S1 surgery in 2012, and improved post-operatively;
                  Pike reports no adverse medication side effects;
                  Hartford’s surveillance shows physical activity inconsistent with Pike’s
                   report.

          All of these beliefs are wrong. Dr. Lewis’ opinion, given while holding these

  incorrect beliefs is therefore unreliable.      Hartford’s characterization of Dr. Lewis’

  mistakes as “typographical errors” is not credible and was rightly rejected by the

  Magistrate.15 The R&R properly found these mistakes to be “troubling” and properly

  accorded less weight to Dr. Lewis’ opinion because of them.

                                        Hartford’s Point 2

          Apparently, 10 pages is insufficient space for Hartford to fully explore its issues

  with the R&R and Pike’s Response to Hartford’s Objection. Hartford’s Point “2” is largely

  a grab-bag of the issues that did not make the cut for Point “1”. Pike believes these issues




  14 See, e.g., AR 2104
  15 R&R, p. 52
                                                 6
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 7 of 8 PageID #: 5158




  have been adequately explored in her Response, and therefore chooses to stop beating

  this dead horse--with one exception.

         While Hartford no longer claims Reetz, supra relied on Social Security’s Treating

  Physician rule, it now misrepresents the holding of Reetz and mischaracterizes the R&R’s

  citation. The R&R did not state Reetz shifts the burden of proof and requires that a court

  see evidence of improvement in the record before sustaining a denial.

         The R&R refers to Reetz for the principle that an insurer is not burdened by the

  logical inference that when a claimant has already been determined to be disabled, it is

  expected that the medical records would show improvement before the claimant would

  later be determined to not be disabled.16 This was not a holding. It was not a legal

  principle. An insurer should never be burdened by a simple, logical inference.

         WHEREFORE, Plaintiff respectfully submits her Surreply and asks the Court to adopt

  the Report and Recommendation of the United States Magistrate Judge.

                                                      Respectfully Submitted,

                                                      BEMIS, ROACH & REED
                                                      4100 Duval Rd., Bldg. 1, Suite 200
                                                      Austin, TX 78759
                                                      (512) 454-4000
                                                      (512) 453-6335 Facsimile
                                                      lonnie@brrlaw.com

                                               By:       /s/ Lonnie Roach
                                                      LONNIE ROACH
                                                      Texas State Bar No. 16967600

                                                     Attorneys for Plaintiff

  16 R&R, p.40
                                               7
Case 4:17-cv-00772-ALM-CMC Document 41 Filed 03/13/19 Page 8 of 8 PageID #: 5159




                                CERTIFICATE OF SERVICE

         By my signature above, I certify that on March 13, 2019, I electronically filed the

  forgoing document with the Clerk of the Court for the U.S. District Court, Eastern District

  of Texas using the electronic case filing system of the Court. The electronic case filing

  system sent a “Notice of Electronic Filing” to the following attorneys of record:


             Jodi W. Dishman                                  Anna E. Imose
              McAfee & Taft,                                  McAfee & Taft,
        a Professional Corporation                      a Professional Corporation
    10th Floor, Two Leadership Square                    Williams Center Tower II
            211 North Robinson                       Two West Second Street, Suite 1100
        Oklahoma City, OK 73102                           Tulsa, Oklahoma 74103




                                              8
